Mollison, Judge:
The above-enumerated appeal for reappraisement has 'been submitted for decision upon stipulation of the parties or their representatives, on the basis of which I find that export value, as defined in section 402(b), as amended 'by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the glazed wall tiles involved, and that such value is the invoiced unit price of United States $0.01 for each til©, packed, as to the tiles invoiced as follows:
501-1200_ 100,800 pcs.
1201-1250_ 7,200 “
1251-1300_ 7,200 “
1401-1500_ 14,400 “
Judgment will issue accordingly.